DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-34 are pending.
Claims 1, 16, and 31 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019 was filed before the mailing date of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
calculation module operative to: transform … construct … determine
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim limitation “calculation module operative to: transform … construct … determine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 2-15 do not remedy the deficiency of independent claim 1 and are rejected accordingly.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,572,939 as demonstrated by the claim chart below. Although the claims at issue are not identical, they are not patentably distinct from each other because they share substantially similar limitations as demonstrated by the following claim chart:
Instant Application
Reference (US 10,572,939 B1)
1. A system providing a clearing framework for clearing a non-deliverable interest rate swap, the system comprising:

a display device,

a non-transitory memory device;

a processor communicatively coupled to the display and the non-transitory device, wherein the non-transitory memory device stores instructions, that when executed by the processor, cause the system to:

process one or more functions of an application programming interface (API) including functions for processing trade messages including information used by a clearing house computing system in clearing non-deliverable interest rate swaps;

Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired (see MPEP 2144.04)





calculate, via a calculation module, at least one discount curve for use in determining a valuation of the non-deliverable interest rate swaps based on the calculated at least one discount curve, 



the calculation module operative to: transform a first overnight index swap (GIS) curve based on a first currency to a second 0IS curve based on a second currency, wherein onshore futures, onshore spreads, and offshore spreads reflect an actual offshore interest rate for the second currency; 

construct a discount curve for the second currency, the discount curve based on an offshore non-deliverable offshore rate based on an interest rate differential between the first currency and the second currency; and 

determine a valuation of an interest rate swap position based on the second OIS curve and the discount curve; and

process one or more functions of the API for reporting clearing information, wherein the one or more functions comprises a messaging function to confirm clearing of the one or more non-deliverable interest rate swaps and a second messaging function to request consent to clear the one or more non- deliverable interest rate swaps.


a display device;

a non-transitory memory device;

a processor communicatively coupled to the display and the non-transitory device, wherein the non-transitory memory device stores instructions, that when executed by the processor, cause the system to:

process one or more functions of an application programming interface (API) including functions for processing trade messages including information used by a clearing house computing system in clearing non-deliverable interest rate swaps;

display, via the display device, one or more user interface screens comprising information corresponding to one or more non-deliverable interest rate swaps and one or more user interface screens comprising information of cleared interest rate swaps;


calculate, via a calculation module, at least one discount curve for use in determining a valuation of the non-deliverable interest rate swaps based on the discount curve; and



The elements further describe the calculations performed by the calculation module.  It would have been obvious to one of ordinary skill in the art to adapt the calculations performed by the module to the calculations required by different financial instruments in order to accommodate clearing of those instruments.











process one or more functions of the API for reporting clearing information, wherein the one or more functions comprises a messaging function to confirm clearing of the one or more non-deliverable interest rate swaps and a second messaging function to request consent to clear the one or more non-deliverable interest rate swaps.


display, via the display device, one or more user interface screens comprising information corresponding to one or more non-deliverable interest rate swaps and one or more user interface screens comprising information of cleared interest rate swaps.
 1.
…
display, via the display device, one or more user interface screens comprising information corresponding to one or more non-deliverable interest rate swaps and one or more user interface screens comprising information of cleared interest rate swaps;

3. The system of claim 1 wherein the calculation module manages the currency differences without requiring a remote connection to a remote computing system located in country associated with second currency.
The system of claim 1 manages currency differences without requiring a remote connection to a remote computing system located in country associated with second currency.
4. The system of claim 1 wherein the stored instructions, when executed by the processor, further cause the processor to:

communicate a message confirming a clearing process associated with the interest rate swap position based on a calculated valuation of the interest rate swap position; and receive, from a remote device, confirmation to perform the clearing process.

…


wherein the one or more functions comprises a messaging function to confirm clearing of the one or more non-deliverable interest rate swaps and a second messaging function to request consent to clear the one or more non-deliverable interest rate swaps.

2. The system of claim 1, wherein the API comprises a messaging function comprising a trade submission message for use at a trade input terminal to communicate a trade submission to the clearing framework, wherein the trade submission message includes a plurality of attributes corresponding to deliverable and non-deliverable currencies associated with the non-deliverable interest rate swaps.
6. The system of claim 5, wherein the trade submission message is configured in a financial communication messaging format.
3. The system of claim 2, wherein the trade submission message is configured in a financial communication messaging format.
7. The system of claim 1, wherein the API comprises at least one interface function to facilitate communicate using a financial information exchange messaging language (FIXML).
4. The system of claim 1, wherein the API comprises at least one interface function to facilitate communicate using a financial information exchange messaging language (FIXML).
8. The system of claim 1, wherein the API comprises at least one interface function to facilitate communicate using a financial products markup language (FpML) message format.
5. The system of claim 1, wherein the API comprises at least one interface function to facilitate communicate using a financial products markup language (FpML) message format.

9. The system of claim 1, wherein at least one user interface screen comprises a position management system interface screen to communicate a visual representation of at least one swap, wherein the position management system interface comprises a tabular format, wherein a fist row displays information corresponding to a swap and includes a first row corresponding to characteristics of the swap.
6. The system of claim 1, wherein at least one user interface screen comprises a position management system interface screen to communicate a visual representation of at least one swap, wherein the position management system interface comprises a tabular format, wherein a first row displays information corresponding to a swap and includes a first row corresponding to characteristics of the swap.
10. The system of claim 9, wherein the first row is expandable to show a second row associated with a first leg of the swap and a third row associated with a second leg of the swap, wherein the second row and the third row includes columns associated with at least one characteristic of the swap.
7. The system of claim 6, wherein the first row is expandable to show a second row associated with a first leg of the swap and a third row associated with a second leg of the swap, wherein the second row and the third row includes columns associated with at least one characteristic of the swap.

8. The system of claim 1, wherein the API comprises at least one function corresponding to a clearing firm settlement provision, wherein the API comprises a financial products markup language (FpML) element included at a leg-level of each swap clearing confirmed message generated through the API and a request consent message generated through the API.
12. The system of claim 11, wherein the settlement provision may be represented in a fixing schedule format of a FpML message or a fixing date format of the FpML message.
9. The system of claim 8, wherein the settlement provision may be represented in a fixing schedule format of a FpML message or a fixing date format of the FpML message.
13. The system of claim 1, wherein the instructions, when executed by the processor, cause the clearing house computing system to process at least one of the OIS curve or the discount curve to create a valuation model for use in computing a value of the swap, wherein the valuation model calculates a price alignment between cleared and un-cleared swaps based on at least the overnight rate in the deliverable currency.
1.
…
at least one discount curve for use in determining a valuation of the non-deliverable interest rate swaps based on the discount curve;

The limitation further describes the calculations performed by the calculation module.  It would have been obvious to one of ordinary skill in the art to adapt the calculations performed by the module to the calculations required by different financial instruments in order to accommodate clearing of those instruments.

14. The system of claim 13, wherein the valuation model generates values in both the deliverable and the non-deliverable currency, wherein the deliverable currency value is netted with other deliverable currency amounts when combined with other financial products associated with the deliverable currency.
1.
The limitation further describes the calculations performed by the calculation module.  It would have been obvious to one of ordinary skill in the art to adapt the calculations performed by the module to the calculations required by different financial instruments in order to accommodate clearing of those instruments.

15. The system of claim 1, wherein the first currency is one of United States dollars and European Euros and the second currency is one of a plurality of non- deliverable currencies.
1.
The limitation further describes the calculations performed by the calculation module.  It would have been obvious to one of ordinary skill in the art to adapt the calculations performed by the module to the calculations required by different financial instruments in order to accommodate clearing of those instruments.



Claims 16-30 are directed to the method associated with system claims 1-15 and are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,572,939.
Claims 31-34 recite substantially similar limitations as system claims 1, 11, 13, and 15 are similarly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,572,939.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to a “system providing a clearing framework for clearing a non-deliverable interest rate swap”. 

Claim 1 is directed to the abstract idea of clearing of a trade in a financial instrument, which is grouped under “certain methods of organizing human activity…fundamental economic practice” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). Claim 1 recites:
1. A system providing a clearing framework for clearing a non-deliverable interest rate swap, the system comprising:

a display device,

a non-transitory memory device;

a processor communicatively coupled to the display and the non-transitory device, wherein the non-transitory memory device stores instructions, that when executed by the processor, cause the system to:

process one or more functions of an application programming interface (API) including functions for processing trade messages including information used by a clearing house computing system in clearing non-deliverable interest rate swaps;


calculate, via a calculation module, at least one discount curve for use in determining a valuation of the non-deliverable interest rate swaps based on the calculated at least one discount curve, 

the calculation module operative to:

transform a first overnight index swap (OIS) curve based on a first currency to a second 0IS curve based on a second currency, wherein onshore futures, onshore spreads, and offshore spreads reflect an actual offshore interest rate for the second currency; 

construct a discount curve for the second currency, the discount curve based on an offshore non-deliverable offshore rate based on an interest rate differential between the first currency and the second currency; and 

determine a valuation of an interest rate swap position based on the second OIS curve and the discount curve; and

process one or more functions of the API for reporting clearing information, wherein the one or more functions comprises a messaging function to confirm clearing of the one or more non-deliverable interest rate swaps and a second messaging function to request consent to clear the one or more non- deliverable interest rate swaps.

The claim limitations delineated in bold above describe clearing of a trade in a financial instrument.  Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including “display device”, “non-transitory memory device”, and “processor” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of clearing of a trade in a financial instrument.
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of clearing of a trade in a financial instrument using computer technology (e.g. “display device”, “non-transitory memory device”, and “processor”). Therefore, the use of these additional elements does no 
Therefore, claim 1 is not patent eligible.
Independent claims 16 and 31 recite substantially similar limitations to representative claim 1 and are rejected accordingly.  Dependent claims 2-15, 17-30, and 32-34 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pinkava (US 2006/0224492 A1) discloses central clearing and centrally designed API’s via the FpML and FIX protocols (see para. 0116).
Varma (“Two curves and non deliverable interest rate swaps”) discloses problems that inflict non-deliverable market.
Brady (US 2012/0254008) discloses a system that allows a user to use instant messaging (IM) communications to directly communicate with an electronic facility or platform so that the trader can negotiate the terms of and enter into bilateral transactions with one or more market participants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/ERIC T WONG/Primary Examiner, Art Unit 3692